DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 objected to because of the following informalities:  the claim limitation “the target” should be amended to read –the first target--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 32, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Van Vorhis et al. (US 2009/0314925; hereinafter Van).
Regarding claim 1, Van discloses a fiber optic tracking system and method for tracking.  Van shows a method of operating a shape sensing apparatus (see “...estimate the shape of the optical fiber 6...” in par. [0033]), the method comprising: receiving first shape data (see par. 
Regarding claim 2, Van shows determining a position of the end portion of the first shape sensor section includes adjusting the second shape data based upon a distance between the first and third location (see par. [0042], [0047], [0052], [0058], [0060], [0062] states determining the end portion of the first shape sensor section, and Fig. 3 shows the different sections having different lengths, and it’s clear that the second shape would be different/adjusted in view of the distance of the section).
	Regarding claim 3, Van shows receiving third shape data from a third shape sensor section including a third elongated optical fiber section coupled to the reference fixture at  a fifth location (see 19” in fig. 3 ); and tracking movement of the third shape sensor section relative to the end portion of the first shape sensor section (see par. [0042], [0047], [0052], [0058], [0060], [0062]).
Regarding claim 4, Van shows determining a position of the end portion of the first shape sensor section includes adjusting the second shape data based upon a distance between the second and fourth locations (see par. [0042], [0047], [0052], [0058], [0060], [0062] states determining the end portion of the first shape sensor section, and Fig. 3 shows the different sections having different lengths, and it’s clear that the second shape would be different/adjusted in view of the distance of the section).
Regarding claim 5, Van shows wherein the first elongated optical fiber section is coupled to a second target at a fifth location (see 19” in fig. 3).
Regarding claim 6, Van shows where in the first and second elongated optical fiber sections have different lengths (fig. 3 shows the lengths between different sections are different).
Regarding claim 7, Van shows wherein a single elongated optical fiber includes the first and second elongated optical fiber section arranged in series (see element 6 which is in series in fig. 3).
Regarding claim 8, Van shows wherein the second and fourth locations are co-located (see reference characters 12a and 12b which are used to co-locate the second and fourth locations in fig. 3).
Regarding claim 10 and 33, Van shows wherein receiving the first shape data comprising determining a first composite shape of a first set of optical cores within the first shape sensor section (par. [0045] states using plurality of cores, and par. [0042], [0047], [0052], [0058], [0060], [0062] shows determining the shape by using the plurality of cores, which the Examiner has interpret as composite shape); determining a second composition shape of a second set of optical cores within the first shape sensor section (par. [0045] states using plurality of cores, and par. [0042], [0047], [0052], [0058], [0060], [0062] shows determining the shape by using the plurality of cores, which the Examiner has interpret as composite shape); and merging the first and second composite shape to determine the first shape data (par. [0042], [0047], [0052], [0058], [0060], [0062]).

Regarding claim 32, Van shows the elongated optical fiber includes at least three optical cores (see “tri-core configuration” in par. [0045]; see par. [0047]).
Regarding claim 35, Van discloses the claim invention as substantially described in the 102 rejection above, furthermore, Van shows that the first target is anchored to an anatomical structure of a patient anatomy (par. [0008] states “the optical fiber is configured to attach to the substantially rigid object”; fig. 3 shows fibers 6 and 6’ are attached to anatomical structure 19 and 19”; fig. 8 also shows fiber 6 attached to anatomical structure via element 17; the Examiner notes that claim 35 does not limit or require that the first target is anchored to only to a single anatomical structure of the patient). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis et al. (US 2009/0314925; hereinafter Van), in view of Verstege et al. (US 2016/0102969; hereinafter Verstege).
Regarding claim 9, Van discloses the claim invention as substantially described in the 102 rejection above, furthermore, Van shows using a third elongated optical fiber to receive third shape data (see fig. 3 and 8), but fails to explicitly state determining a shape correction factor.
Verstege discloses an optical shape sending with a plurality of optical fibers. Verstege teaches determining a shape correction factor (see par. [0014], [0015]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining a shape correction factor in the invention of Fan, as taught by Verstege, to provide an accurate measure of a 3D shape.

Claim 16-22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis et al. (US 2009/0314925; hereinafter Van), in view of Prisco (US 2009/0324161).
Regarding claims 16 and 34, Van discloses the invention as substantially described in the 102 rejection above of claim 1, but fails to explicitly state that the first portion of the first shape sensor and the third portion of the second shape sensor are maintained in a first fixed kinematic relationship, and wherein the second portion of the first shape sensor and the fourth portion of the second shape sensor are maintained in a second fixed kinematic relationship. 
Prisco discloses a fiber shape sensor.  Prisco teaches wherein the first and second sensors are maintained at a fixed kinematic relationship (see abstract; see par. [0027], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modified the invention of Prisco to have the first and second sensors are maintained at a fixed kinematic relationship, to avoid redundant degrees of freedom, and be able to use kinematic calculation to determine instrument’s pose. 
Regarding claim 17, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows that at least one of the first and second shape sensors includes an elongated optical fiber (see fig. 3).
Regarding claim 18, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows the elongated optical fiber includes at least three optical cores (see “tri-core configuration” in par. [0045]; see par. [0047]).
Regarding claim 19, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows wherein a length between the first and second portions of the first shape sensor is different from a length between the third and fourth portion of the second sensor (fig. 3 shows the lengths between different sections are different).
Regarding claim 20, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows determining the position of the second portion of the first shape sensor includes determining a shape of the first sensor between the first and second portion of the first shape sensor (see par. [0042], [0047], [0052], [0058], [0060], [0062]) and determining a shape of the second shape sensor between the third and fourth portion of the second shape sensor (see par. [0042], [0047], [0052], [0058], [0060], [0062]).
Regarding claim 21, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows wherein the first shape sensor has a firth portion coupled to a second target (see 19” in fig. 3), and receiving third shape data from the first shape sensor between the first and firth portion (see par. [0042], [0047], [0052], [0058], [0060], [0062]).
Regarding claim 22, Van and Prisco disclose the invention substantially as described in the 103 rejection above, furthermore, Van shows receiving third shape data from a third shape sensor having a fifth portion coupled to the reference fixture (see fig. 8) and a sixth portion coupled to a an interventional instrument (see 106 in fig. 8); and tracking the position of the interventional instrument relative to the position of the second portion of the first shape sensor coupled to the target (see par. [0042], [0047], [0052], [0058], [0060], [0062]).


Response to Arguments
Upon further consideration and in view of Applicant’s remarks, the Examiner has withdrawn the previous claim rejection of claim 22 under 35 USC 112 (a).
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 	
In response to Applicant’s argument with respect to prior art rejection of claims 1 and 16, pages 7-10, the Office respectfully disagrees.  The Office maintains that prior art Van does teach the second location and fourth location are coupled to the first target.  Van shows a first shape section including a first elongated optical fiber section (see 6 in fig. 3 and 5) extending between a first location coupled to a reference fixture (see proximal end of fiber optical 6 in 3 and fig. 5, which is connected to a coupler) and a second location coupled to a first target (see fiber optical 6 coupled to element couple to 19 in fig. 3 and 5); receive second shape data from a second shape sensor section including a second elongated optical fiber section (see fiber optical 6’ in fig. 3 and 5) extending between a third location coupled to the reference fixture (see proximal end of fiber optical 6 in 3 and fig. 5, which is connected to a coupler) and a fourth location coupled to the first target (see fiber optical 6 is coupled to 19’ in fig. 3).  Furthermore figure 3 shows two fibers 6 and 6’ are attached to reference fixture 25 and first target (combination of 19 and 19’, claim 1 does not define what is the first target and how big as the first target, combination of 19 and 19’ can be interpreted as the first target of claim 1), and fig. 8 of Van also shows the optical fiber 6 are attached to rigid body 19 and 19” via trackers 107 and 108.

Conclusion                                                                                                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793